            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 1 of 29




                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK
________________________________

DR. PHILIP BALDEO and 156 WEST 15TH
STREET CHELSEA LLC.,
                                                          Case 20-CV
                       Plaintiffs,

                                                             COMPLAINT
        -against-
                                                          Jury Trial Requested
AIRBNB, INC., JOHN DOES ##1-10
AND JANE DOES ##1-10.

              Defendants.
_______________________________


                                NATURE OF THE ACTION

            1.   Plaintiffs file this action and seek recovery for damages caused by

   Defendant Airbnb due to their unlawful rental of Plaintiff’s property. Airbnb operates

   a massive unlicensed real estate brokerage service and commits common law fraud,

   negligence and deceptive and fraudulent trade practices, prohibited by New York

   General business law (“GBL”) § 349 and NYC Administrative Code § 20-700.

            2. In fact, Airbnb’s unlicensed brokerage service deliberately eliminates all

   involvement by licensed real estate and legal professionals who have legal and ethical

   obligations to exercise undivided loyalty to their clients when advising and assisting

   them in completing real estate rental transactions.

            3. Airbnb’s operation substitutes and replaces licensed and trained real

   estate and legal professionals with its own biased, unlicensed and untrained

   employees and agents, which it employs to structure its Members’ real estate rental




1|P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 2 of 29




   transactions using its own selfish, business choices, even to the deliberate detriment

   and damage of its Members and NYC property owners, including Plaintiffs.

        4.        Airbnb acts unlawfully when this unlicensed real estate broker, lawyer and

escrow agent demands all Members use the extensive real estate agreements that it

drafted which eliminate, or purport to eliminate, most or all of its Members’ legal rights

and remedies, including the right to sue Airbnb in court for its unlawful conduct.

        5.        Under New York law, including RPL § 442-d, Airbnb’s real estate

agreements, including its terms of service (“TOS” hereinafter) and rental agreements are

invalid and void.

             6. Critically, by demanding that its Members pay commissions for

   performing real estate services which are normally performed by these three different

   fiduciary agents (i.e. real estate broker, lawyer and escrow agent), Airbnb is obligated

   to perform such services with the same competence and care that is required,

   expected and imposed upon the actual licensed, real estate and legal professionals.

             7.   While Airbnb’s TOS deny that it acts as an “agent” for its Members,

   including specifically denying that it acts as a “real estate broker,” in fact, its conduct

   satisfies the definition of a real estate broker, escrow agent and legal agent (or lawyer)

   under New York law.

             8. In fact, Airbnb’s TOS even admit, contradictorily, that Airbnb acts as a

   “limited payment collection agent,” which is simply Airbnb’s euphemism for an

   “escrow agent.”

             9. All three of these agents have separate fiduciary obligations.




2|P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 3 of 29




            10. However, Airbnb ignores, disregards and/or fails to comply with these and

   many other legal and ethical obligations that govern the conduct of the real estate and

   legal professionals that its business model replace.

            11. Airbnb’s TOS also deny that it functions as a “party” within the rental

   contracts that it drafts, interprets, enforces, and/or disregards.

            12. Airbnb is indeed a “party” within such agreements under which it claims

   to acquire many contractual rights and powers, including as, but one example, the

   absolute right and discretion to modify or cancel such agreements at any point.

            13. Yet, Airbnb not only falsely denies its actual “party” and “agency” status

   when drafting, interpreting, enforcing and/or disregarding all rental contracts that

   provide Airbnb is supposedly entitled to collect hundreds of millions of dollars in

   NYC real estate commissions, but further disregards and violates its fiduciary

   obligations in the process.

            14. Acting with the knowing and deliberate assistance of Defendant Airbnb,

   Miguel Guzman and other Airbnb Hosts leased apartments from Plaintiffs between

   2014 and 2017 so that they could sublease them to Airbnb Guests using Airbnb’s

   website and services.

            15. At least seven separate Airbnb Hosts used their Airbnb accounts to

   sublease apartments within the Subject Property to Airbnb Guests.

            16. The unlicensed brokerage, Defendant Airbnb, helped to accomplish these

   subleases by using its website and services to advertise, market and sublease

   Plaintiffs’ real estate on hundreds of occasions without ever obtaining or even seeking

   Plaintiffs’ consent.




3|P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 4 of 29




            17. Because of Defendants’ unlawful rental conduct between 2014 and 2017,

   the City of New York raided the Subject Property on four separate occasions.

            18. After each raid, the City issued Summons to Plaintiffs, which were

   prosecuted successfully at its Environmental Control Board (or “ECB” hereinafter),

   imposing fines approaching one hundred thousand dollars.

            19. In fact, even after learning about each of these first three raids and

   prosecutions caused by its own unlawful rental conduct, Airbnb continued renting

   out Plaintiff’s apartments without legal right or consent;

            20. Immediately after OSE and NYC raided the Subject Property for the fourth

   time due to Defendant Airbnb’s unlawful rental conduct, Plaintiffs removed all of the

   occupants from such building and has kept it vacant every since.

            21. After the fourth incident involving Defendant Airbnb’s unlicensed and

   unlawful rentals of Plaintiffs’ real estate, the City of New York filed civil and criminal

   prosecutions against Plaintiffs in New York State courts.

            22. OSE and NYC did not name Airbnb in any of these civil or criminal

   prosecutions, despite their identifying it as the worst law violator in all of the City of

   New York.

            23. Based upon information and belief, this failure to name Airbnb was the

   result of secret agreements made between Airbnb and OSE and NYC.

            24. In its advertising, including its website (www.airbnb.com) Airbnb fails to

   disclose most or any of the many illegal and unethical acts Airbnb commits with each

   and every NYC rental transaction when removing all licensed real estate and legal

   professionals and replacing them with unlicensed Airbnb employees.




4|P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 5 of 29




            25. Despite its fiduciary duties to fully inform its Members of material facts,

   Airbnb failed to disclose substantial material facts, including the fact that (1) New

   York laws requires real estate agents and brokers, such as Airbnb and its employees,

   to obtain appropriate licenses to conduct lawful real estate transactions and collect

   real estate commissions; (2) that Airbnb has never acquired such broker’s license or

   law license and fails to disclose that Airbnb lacks any legal right to demand or collect

   real estate commissions; (3) that it has no legal right to draft rental agreements for its

   New York Members, as it does for each and every Airbnb transaction; (4) that New

   York law permits only lawyers to draft rental agreements and leases; and (5) that

   Airbnb’s rental agreements are void and unenforceable under New York law.

            26. Also, while Airbnb admits to perform services that it describes as those of

   a “limited payment collection agent” (or escrow agent), Airbnb fails to disclose that --

   when a conflict arises between its Members, the Hosts (or “landlords”) and Guests (or

   “tenants”) – that Airbnb functions as an escrow agent and must withdraw.

            27. But instead, Airbnb ignores all of its ethical conflicts of interest when it

   demands and requires its Members to agree to the conflicted Airbnb corporation

   acting as their exclusive arbitrator/mediator of their disputes, while its TOS and

   other agreements purport to give Airbnb absolute discretion to cancel, modify and/or

   enforce its agreements as Airbnb desires.

            28. Nor does Airbnb disclose that -- despite the fact that it lacks any right to

   do so -- it regularly, secretly represents the legal interests of its Members and their

   landlords, in litigation, including, for example, in response to subpoenas served upon

   it by OSE and/or NYC law enforcement officials.




5|P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 6 of 29




            29. Airbnb fails to disclose to its Members and their landlords, the many

   potential, serious legal risks that they create by using its online platform and services

   with regards to the City of New York’s law enforcement operations.

            30. Under the “illegal hotel conversion” theory created by the Office of Special

   Enforcement (“OSE”) and City of New York (“NYC”), for example, all persons

   (residents and visitors) are prohibited from renting NYC residential apartments or

   units for less than thirty consecutive days.

            31. Applying a strict liability theory in conjunction with its “illegal hotel

   conversion” theory and without proof of knowledge or actual culpability, OSE and

   NYC civilly and criminally prosecute NYC property owners and landlords of Airbnb

   Members, including Plaintiffs, in multiple tribunals for the acts of their tenants and

   other building occupants, including Airbnb Guests who Airbnb installed there.

            32. In fact, under OSE’s “illegal hotel conversion” theory, NYC property

   owners, including Airbnb Members and Plaintiffs, who NYC formally prosecutes and

   convicts for violating its “illegal hotel conversion” theory, are prohibited from even

   contesting the constitutionality of NYC’s unlawful prosecutions at its ECB.

            33. NYC’s legal claim is that the Administrative Law Judges (“ALJs”) at its

   Environmental Control Board (“ECB” herein) cannot lawfully consider any

   constitutional defects, doctrines or principles decided and/or announced by binding

   judicial authority, including even decisions of the United States Supreme Court and

   New York court of appeals.

            34. Without warning its Members or their landlords and with full knowledge

   of OSE’s and NYC’s baseless, unconstitutional legal theories and unlawful ECB

   prosecutions and convictions, Airbnb subleased Plaintiffs’ apartments on hundreds of

6|P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 7 of 29




   occasions for less than thirty days without Plaintiffs’ knowledge or consent and

   without acquiring the requisite real estate broker’s license and/or law license.

            35. These dishonest and unlawful actions by Airbnb, and many others, make

   this unlicensed real estate brokerage service a deceptive, illegal, and fraudulent

   commercial operation.

            36. As a direct and proximate result of Defendant Airbnb’s unlawful conduct,

   Plaintiffs have suffered, and continue to suffer, substantial damages.

                             JURISDICTION AND VENUE

        37.     This Court has diversity jurisdiction pursuant to 28 U.S.C. §§ 1332 over

Plaintiffs’ cause of action. The amount in controversy exceeds seventy-five thousand

dollars ($75,000). This court also has jurisdiction pursuant to the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        38.     Venue lies in the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events or

omissions giving rise to Plaintiffs claims occurred in New York County, City and State.

                                         PARTIES

        39.     Plaintiff 156 W. 15th Street Chelsea LLC is a New York State corporation

and the owner of a multi-unit apartment building located at 156 W. 15th Street, New

York, New York, which is the “Subject Building” here.

        40.     Plaintiff Philip Baldeo is a New York State resident who is the majority

owner of shares in Plaintiff 156 West 15th Street Chelsea, LLC and, prior to September

30, 2014, was the owner of the Subject Building.

        41.     Defendant Airbnb Inc. is a domestic corporation that was formed in

Delaware, which lists its principal place of business as San Francisco, California.

7|P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 8 of 29




        42.     Defendants John Doe ##1-10 and Jane Doe ##1-10 are persons and/or

other entities who or which are presently unknown to Plaintiffs but who facilitated and

assisted Airbnb in subleasing the Subject Building unlawfully using Airbnb’s website,

legal and real estate services as described in this complaint, including those lawyers and

other persons who assisted Airbnb in drafting or amending its false, deceptive and/or

misleading “TOS” that Airbnb published on its website during the four or more years

that Airbnb advertised, marketed and subleased Plaintiffs’ apartments within its NYC

building on 156 W. 15th Street (at least 2014 through 2017), including possibly, but not

limited to, Roberta Kaplan, Darren Weingard and Belinda Johnson, Attorneys at law.

                                    FACTUAL ALLEGATIONS

        43.     Airbnb Members can be divided up into two distinct categories: (1) “Airbnb

Hosts” (or “Airbnb Member Hosts”) and (2) “Airbnb Guests” (or “Airbnb Member

Guests”).

        44.     “Airbnb Hosts” are those persons (or entities) that use Airbnb’s real estate

and legal services offered through its website (i.e. www.airbnb.com) to advertise and lease

or sublease apartments or other units for occupancy by Airbnb Guests;

        45.     “Airbnb Guests” are those persons who have used Airbnb’s services offered

by its website (i.e. www.airbnb.com) to lease or sublease apartments or other units for

occupancy offered by Airbnb Hosts.

        46.     While “distinct,” these two groups of Members (i.e. Airbnb Hosts and

Guests) can overlap; in other words, an “Airbnb Host” may also be an “Airbnb Guest”

(and vice versa) with regards to different apartments.

        47.     Airbnb is a real estate broker as defined by New York law. It has operated --

and continues to operate -- an unlicensed real estate brokerage service that used (and

8|P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 9 of 29




uses) false, deceptive, and unlawful business practices to collect unlawful real estate

commissions from its Members to the damage and detriment of Plaintiffs;

        48.     NYRPL §440 defines a “real estate broker” to include “any person, firm,

limited liability company or corporation, who, for another and for a fee, commission or

other valuable consideration ... rents, or offers or attempts to negotiate a ... rental of an

estate or interest in real estate, or collects or offers or attempts to collect rent for the use

of real estate.”

        49.     Airbnb’s real estate related services include: (a) listing, marketing and

leasing or subleasing the Subject Building by its Member-Hosts on its website for leased

occupancy by its Member-Guests; (b) drafting all rental, escrow and other legal

agreements between the Members and between Airbnb and its Members; (c) controlling

and monitoring all of the Members’ pre-contract communications and negotiations

within its website’s message page; (d) publishing reviews of the Hosts’ and Guests’ past

real estate transactions and apartments; (e) setting suggested prices of apartment rentals;

(f) collecting, holding and releasing of all rental monies paid by Member Guests to rent

apartments offered by Member Hosts; (g) arbitrating or mediating any and all conflicts

that arise in Airbnb transactions between its Members and/or between Airbnb and its

Members and (h) deciding whether, when and how to respond to litigation, investigations

and/or legal demands, such as subpoenas, relating to Members’ rental activities, data

and/or communications on its website, which Airbnb controls.

        50.     Under the above-quoted NYRPL §440, Airbnb’s above-described real

estate brokerage services in New York meet the definition of services offered by a “real

estate broker.”

        51.     Airbnb does not now have -- and has never had -- a real estate broker’s

9|P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 10 of 29




license within the State of New York.

          52.   Despite such lack of any real estate broker’s license, with regards to the

subleasing real estate transactions involving Plaintiff’s building, Airbnb charged real

estate commissions from all of its Members.

          53.   Because Airbnb was (and still is) an unlicensed real estate broker, its real

estate commissions collected from Members for renting the Subject Property were

unlawful.

          54.   In fact, under New York law, a corporation (or person) that collects real

estate commissions while acting as an unlicensed real estate broker is required to refund

any unlawful commission charged and is subject to a statutory penalty that is equal to

400% of any real estate commissions charged.

          55.   During the three-year period that preceded September 22, 2017, Airbnb

unlawfully subleased multiple apartments within Plaintiffs’ NYC apartment building

which is located at 155 West 15th Street, New York, New York, which is the “Subject

Building” discussed herein.

          56.   In fact, Airbnb did this on hundreds of separate occasions.

          57.   As a critical, deliberate part of its deceptive, fraudulent and unlawful

practices and operation, Airbnb misrepresents to its Members the true character and

quality of its legal status, rights and obligations within its extensive agreements including

its “TOS,” which Airbnb requires and demands that its Members accept.

          58.   Such agreements govern, or purport to govern, its Members’ subleasing

transactions concerning the Subject Building, which Airbnb modifies and amends at will.

          59.   As of July 22, 2019, Airbnb required its Members to agree to 138 single-

spaced pages of mandatory, agreements that it had drafted and published on its website.

10 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 11 of 29




          60.    These massive, online agreements purport to authorize Airbnb to engage in

and/or render all of the real estate and legal services that its Members need and use to

complete such transactions.

          61.    Airbnb’s efforts in leasing and/or subleasing the Subject Building were

designed and intended to accomplish only one objective: i.e. to earn unlawful real estate

commissions from all of its Members: i.e. on both sides of each and every rental

transaction, including those involving the Subject Building;

          62.    Further, under New York law [RPL § 442-d], an unlicensed real estate

broker lacks any legal right or ability to draft valid real estate agreements on behalf of

others;

          63.    Even if the unlicensed Airbnb had secured the requisite real estate broker’s

license, however, its rental conduct here would be unlawful.

          64.    New York law, RPLP § 443, requires real estate professionals to disclose

their relationships to their clients-principals, whether representing the landlord, the

renter or both, by completing a form mandated and designated as New York State

Disclosure Form, DOS 1735-a (“New York State Disclosure Form for Landlord and

Tenant”).

          65.    The language within this real estate form mandated by RPLP § 443, DOS

1735-a, describes the real estate broker disclosure law as follows:1

          “New York State law requires real estate licensees who are acting as agents of
          landlords and tenants of real property to advise the potential landlords and
          tenants with whom they work of the nature of their agency relationship and the
          rights and obligations it creates.”




1
 See Exhibit A attached hereto (DOS 1735-a document that New York real estate brokers must execute with their
clients.)

11 | P a g e
             Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 12 of 29




           66. New York DOS #1735-a describes the landlord’s agent as follows:2

           Landlord’s Agent A landlord’s agent is an agent who is engaged
           by a landlord to represent the landlord’s interest. The landlord’s
           agent does this by securing a tenant for the landlord’s
           apartment or house at a rent and on terms acceptable to the
           landlord. A landlord’s agent has, without limitation, the
           following fiduciary duties to the landlord: reasonable care,
           undivided loyalty, confidentiality, full disclosure, obedience and
           duty to account. A landlord’s agent does not represent the
           interests of the tenant. The obligations of a landlord’s agent are
           also subject to any specific provisions set forth in an agreement
           between the agent and the landlord. In dealings with the tenant,
           a landlord’s agent should (a) exercise reasonable skill and care
           in performance of the agent’s duties; (b) deal honestly, fairly
           and in good faith; and (c) disclose all facts known to the agent
           materially affecting the value or desirability of property, except
           as otherwise provided by law.

           67.      Simultaneously, as mandated by RPLP § 443, New York DOS 1735-a

describes the “tenant’s agent” as one who has an “undivided loyalty” in solely

representing the tenant’s (Airbnb Guest’s) interest, which precludes representing the

interests of the landlord (Airbnb Host) as follows:3

                 Tenant’s Agent

                 A tenant’s agent is an agent who is engaged by a tenant to represent the
                 tenant’s interest. The tenant’s agent does this by negotiating the rental or
                 lease of an apartment or house at a rent and on terms acceptable to the
                 tenant. A tenant’s agent has, without limitation, the following
                 fiduciary duties to the tenant: reasonable care, undivided loyalty,
                 confidentiality, full disclosure, obedience and duty to account. A
                 tenant’s agent does not represent the interest of the landlord. The
                 obligations of a tenant’s agent are also subject to any specific provisions set
                 forth in an agreement between the agent and the tenant. In dealings with the
                 landlord, a tenant’s agent should (a) exercise reasonable skill and care in
                 performance of the agent’s duties; (b) deal honestly, fairly and in good faith;
                 and (c) disclose all facts known to the agent materially affecting the tenant’s
                 ability and/or willingness to per-form a contract to rent or lease landlord’s
                 property that are not consistent with the agent’s fiduciary duties to the tenant.


2
    See page 1 of Exhibit A.
3
    See page 1 of Exhibit A.


12 | P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 13 of 29




           68.      Under the above law (RPLP § 443), an Airbnb Host meets the test of being

a “landlord” while an Airbnb Guest meets the test of being a “tenant.”

           69.      Consequently, under RPLP § 443, when Airbnb represents Members who

are Hosts/landlords as a real estate broker it has the fiduciary obligation to represent

them with an “undivided loyalty” and thus cannot simultaneously also represent the

Member Guests/tenants -- at least, not without satisfying the exception created for dual

representation within RPLP § 443, requiring the provision of informed consent to both

sides of each transaction as documented by processing the requisite New York Form

DOS 1735-a.

           70.      If a licensed New York real estate broker wishes to represent both sides (or

engage in a “dual agency”) on some real estate rental transaction, under RPLP § 443, the

broker must obtain their informed consent in writing as DOS 1735 explains:4

                 Dual Agent
                 A real estate broker may represent both the tenant and the landlord if both the
                 tenant and landlord give their informed consent in writing. In such a dual
                 agency situation, the agent will not be able to provide the full range of fiduciary
                 duties to the landlord and the tenant. The obligations of an agent are also
                 subject to any specific provisions set forth in an agreement between the agent,
                 and the tenant and landlord. An agent acting as a dual agent must explain
                 carefully to both the landlord and tenant that the agent is acting for the other
                 party as well. The agent should also explain the possible effects of dual
                 representation, including that by consenting to the dual agency relationship the
                 landlord and tenant are giving up their right to undivided loyalty. A landlord
                 and tenant should carefully consider the possible consequences of a dual
                 agency relationship before agreeing to such representation. A landlord or
                 tenant may provide advance informed consent to dual agency by indicating the
                 same on this form.


           71.      Based upon information and belief, when engaging in dual agency when



4
    See page 1-2 of Exhibit A.

13 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 14 of 29




subleasing the Subject Property on hundreds of occasions, Airbnb did not comply with

or obtain the above-described written informed consent disclosures required for lawful

dual agency representation by a real estate agent/broker, including the execution of

form DOS 1735-a.

          72.   Further, as a critical part of its unlicensed real estate brokerage scheme

and operation to collect unlawful real estate commissions from its Members, Airbnb

demands that all Guests must deliver all of the rental funds directly to Airbnb to hold

and release to the Member Hosts upon satisfaction of their promised production of the

apartments subleased for occupancy;

          73.   By handling these funds, Airbnb in fact acts and performs as an “escrow

agent,” as such term is defined by common law.

          74.   Airbnb’s online agreements describe itself as acting as a “limited payment

collection agent.”

          75.   Airbnb’s services in acting as the “limited payment collection agent” match

the services offered by an escrow agent as defined by New York law.

          76.   New York law imposes fiduciary duties upon escrow agents, including

Airbnb who in fact acts in such capacity.

          77.   However, Airbnb fails and refuses to comply with these fiduciary duties

when it falsely denies that it is even such an (escrow) agent;

          78.   Airbnb also unfailingly represents both sides of each and every Airbnb real

estate rental transaction, including those where the parties and/or Airbnb have

developed actual conflicts of interest.

          79.   While admitting its escrow agent role (euphemistically described as the

“limited payment collection agent”), Airbnb’s TOS fail to disclose its many conflicts of

14 | P a g e
             Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 15 of 29




interests to its Members;

           80.      Further, under New York statutory and common law, including Judiciary

Law § 484 and § 495(3) only a person who is licensed as a lawyer may draft a rental

agreement or other legal contracts on behalf of others.5

           81.      Airbnb corporation is not licensed to practice law in the State of New York;

           82.      In fact, because Defendant Airbnb is a corporation and not a natural

person it cannot even obtain a law license within the State of New York;

           83.      Consequently, non-lawyer Airbnb corporation cannot lawfully draft leases,

rental agreements, or other legal agreements, on behalf of others, including its own

Members.

           84.      By representing the legal interests of its Members in drafting the TOS that

govern, or purport to govern, their own legal rights and obligations when drafting the

rental agreements of its Member-Clients and in representing Members in litigation

against others including NYC government, including deciding whether and how to

respond to subpoenas served by NYC government and others, Airbnb is acting as the

lawyer for its affected Members.

           85.      Because Airbnb acts as a lawyer in fact for its Members, it has the same

ethical and legal obligations as any licensed New York lawyer to exercise reasonable and


5   As the 4th Department explained in Matter of Garas, 65 A.D.3d 164, 881 N.Y.S.2d 744, 2009 NY Slip Op 4841 (4th
Dept., 2009): “Judiciary Law § 484 provides in relevant part that "[n]o natural person shall ask or receive, directly
or indirectly, compensation . . . for preparing deeds, mortgages, assignments, discharges, leases or any other
instruments affecting real estate . . . unless he [or she] has been regularly admitted to practice, as an attorney or
counselor, in the courts of record in the state . . . ." Similarly, Judiciary Law § 495 (3) provides that "[n]o voluntary
association or corporation shall ask or receive directly or indirectly, compensation for preparing deeds, mortgages,
assignments, discharges, leases, or any other instruments affecting real estate . . . ." The purpose of the prohibition
against the practice of law by other than an admitted attorney is to protect the public "against the dangers of legal
representation and advice given by persons not trained, examined and licensed for such work" (Spivak v Sachs, 16
NY2d 163, 168 [1965]).”


15 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 16 of 29




competent legal services.

          86.    Under New York State Rules of Ethics for lawyers (Part 1200 Rules of

Professional Conduct),6 Rules 1.7 and 1.8 prohibit New York lawyers from representing

clients with conflicting interests.

          87.    They are similarly prohibited from representing clients when the lawyer’s

professional judgment may be impaired by the lawyer’s own financial, business,

property, or other personal interests under these Rules of Ethics.

          88.    These Rules prohibit them from entering into business transactions with

clients who reasonably expect the lawyer to simultaneously represent the legal interests

of the client.

          89.    These Rules also prohibit lawyers from making any agreement

prospectively limiting the lawyer’s liability to a client for malpractice;

          90.    These Rules also prohibit lawyers from settling a claim or potential claim

for such liability with an unrepresented client or former client unless that person is

advised in writing of the desirability of seeking, and is given a reasonable opportunity to

seek, the advice of independent legal counsel in connection therewith.

          91.    A New York lawyer shall also not use information relating to

representation of a client to the disadvantage of the client unless the client gives

informed consent.

          92.    In fact, Airbnb violates all of these above-described ethical and legal

obligations and limitations imposed upon New York lawyers.

          93.    Despite performing the services of the escrow agent, real estate broker,


6
 See New York Rules 2017 found on and downloaded from New York State website on September 15, 2019
(http://ww2.nycourts.gov/attorneys/clientattorneyrel.shtml)

16 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 17 of 29




and lawyer, Airbnb’s TOS falsely deny that it functions as any one of these types of

agents.

          94.    Such denials lack merit.

          95.    In fact, Airbnb meets the legal definitions of all three of them.

          96.    In fact, like real estate brokers, lawyers and escrow agents are also

fiduciary agents, who owe their clients a duty of undivided loyalty.

          97.    When an actual conflict exists or develops, no fiduciary agent may continue

to act in a dual agency relationship, and much less a three-way contractual relationship,

as here, since Airbnb also represents itself as a party within its requisite TOS and other

Airbnb agreements with its Member Guests and Hosts; rather, the fiduciary agent must

withdraw from representing all such parties.

          98.    Under New York law, if a fiduciary agent breaches its duty, the agent

forfeits the right to receive payment, regardless of whether damages were incurred.

          99.    In fact, in addition to “undivided loyalty,” New York law imposes

numerous duties upon fiduciaries including the duty to disclose all material facts

relating to the transaction known to the agent, including any conflicts of interests;

          100.   Airbnb fails to comply with its fiduciary obligations when it fails to obtain

the requisite informed consent disclosures required by New York law;

          101.   By falsely and wrongly disclaiming its actual agency and fiduciary statuses,

Airbnb seeks to ignore and evade its actual legal obligations, maintain its false and

deceptive claim that it is lawfully entitled to act as all of its Members’ real estate broker,

lawyer and escrow agent simultaneously.

          102.   Under New York law, a fiduciary agent cannot evade its/her/his fiduciary

duties by merely disclaiming them in some agreement.

17 | P a g e
            Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 18 of 29




          103.    Airbnb attempts to do just that here (i.e. evade them) within its (invalid)

online agreements.

          104.    Airbnb’s ever-present dual agency representation prevents this fiduciary

agent from demonstrating absolute fidelity and loyalty to any of its Member-Principals;7

          105.    Deficiently, Airbnb’s TOS do not require it to withdraw from real estate

transactions that involve actual conflicts of interests between its Members, or between

Airbnb and its Member(s).

          106.    In fact, Airbnb’s online agreements do not even provide or recognize any

procedure or mechanism, which would allow it to withdraw and involve some other

unconflicted party to handle the services as real estate broker, lawyer and/or escrow

agent or mediator/arbitrator.

     107.         Airbnb’s online agreements purport to authorize Airbnb to use its “sole

discretion” on behalf of its Members relating to their real estate and legal transactions,

including, for example, when deciding whether, how and when to respond to litigation,

as well as legal demands from State, federal and local governments such as responding

to the service of subpoenas for its Members’ records.

          108.    Given the manner in which Airbnb has constructed its online mandatory

agreements, Airbnb denies, or purports to deny, its Members any and all rights and

ability to respond to the legal demands for their data made by federal, State, NYC a and

OSE officials.


7
 As the Bible explains, “no man can serve two masters: for either he will hate the one, and love the other; or else he
will hold to the one, and despise the other.” See Matthew 6:24 from the King James version of New Testament
(part of the Sermon on the Mount).




18 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 19 of 29




          109.   While acting as the Members’ lawyer, Airbnb violates its fiduciary duties

owed to its Members when it mandates its Members to agree to its self-serving and

invalid TOS and other agreements that purport to grant Airbnb the exclusive and

absolute right and discretion to enforce, modify or terminate its agreements at will and

even without notice;

          110.   Airbnb violates its fiduciary obligations as a lawyer by drafting its TOS that

purport to deny its Members their legal rights and/or remedies against Airbnb in

advance, prohibiting them from suing Airbnb for damages under any and all legal

reasons, including even for deliberate fraud, deceptive trade practices and/or breach of

its fiduciary duties;

          111.   Airbnb also fails to disclose to its Members that Airbnb is purporting to

deny them most legal rights and remedies under its unlawful, void, and invalid

agreements and fails to obtain informed consent as a matter of course.

          112.   Airbnb’s online agreements recognize Members’ right to file arbitration

proceedings against Airbnb but then, in its deliberate effort to defeat and destroy the

value and adequacy of such arbitration remedy, Airbnb imposes numerous restrictions

and limitations and restrictions thereon, which severely limit, or purport to severely

limit, the scope of any possible recovery against Airbnb, making such arbitration remedy

to be wholly inadequate, deficient and illusory with regards to the correction of the

actual damages that Airbnb causes its Members.

          113.   Airbnb’s online agreements deny incorrectly that it is a “party” to the

rental agreements between its Members.

          114.   Because Airbnb’s mandatory, online agreements grant, or purport to

grant, substantial legal rights and remedies upon Airbnb regarding the rental

19 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 20 of 29




agreements created by its Members, Airbnb is indeed a “party” to such agreements.

          115.   As Airbnb has designed, intended, and executed its business model and

operations, Airbnb eliminated and prevented any and all involvement by licensed real

estate and legal professionals who are not employed by and/or beholden to Airbnb;

          116.   New York law requires the persons who assist New Yorkers to conduct their

real estate transactions to be licensed and trained real estate and legal professionals with

an understanding of their fiduciary obligations;

          117.   As a matter of deliberate design, Airbnb’s business model subverts and

defeats all of these ethical and legal obligations which are designed to protect the parties,

including its Member, when executing complex real estate transactions;

          118.   Airbnb replaces these protective professionals with only its biased,

unlicensed employees and agents who are paid by and beholden to Airbnb;

          119.   Further still, despite multiple, inherent conflicts of interest, Airbnb’s online

agreements purport to appoint the biased, beholden Airbnb employees to act with final

and absolute discretion when acting as mediators and/or arbitrators to resolve all

Member disputes involving or relating to the mandatory rental agreements drafted by

Airbnb;

          120.   By unilaterally controlling all of the legal and real estate services normally

performed by real estate and legal professionals -- namely, the real estate broker, lawyer,

escrow agent – as well as requiring the parties to grant Airbnb total control over the

rental funds paid by the Guests for the Hosts -- the biased Airbnb gains absolute and

exclusive control over all of its Members’ legal and real estate transactions conducted

over the Airbnb platform.




20 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 21 of 29




          121.   Airbnb gives itself this absolute control without assuming any actual legal

obligations itself.

          122.   Yet, when challenged by government regulators and others, Airbnb has

repeatedly, falsely claimed that its Members maintain complete control over their own

Airbnb rental transactions;

          123.   In actuality, as described by its mandatory agreements demanded from

Members -- its online agreements are entirely one-sided in favor of Airbnb’s legal

interests when they purport to expressly allow Airbnb absolute discretion in the

enforcement, modification or termination of each and every Airbnb rental transaction.

          124.   These invalid agreements are thus illusory;

          125.   Besides representing both sides of each and every conflict between its

Members involving Airbnb agreements and transactions, Airbnb simultaneously

represents its own conflicting, legal interests as a party in each transaction, including

disputes involving its own rental agreements that it drafts and requires of all Members;

          126.   Such simultaneous representation of its own contractual interests as a

party to the agreements and transactions along with representing both conflicting

interests of Airbnb Hosts and Guests on each and every rental agreement, acting as an

unlicensed real estate broker, escrow agent, lawyer for both sides as well as the biased

mediator/arbitrator regarding all Member disputes, Airbnb consistently, inevitably

confronts multiple conflicts of interests in each and every Airbnb transaction.

          127.   Airbnb commits fraud and deceptive trade practices with regards to their

Members and/or their landlords, including Plaintiffs, who entered into long-term leases

with Airbnb’s Hosts under false pretenses.

          128.    Airbnb’s fraud and deceptive trade practices involve this unlicensed real

21 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 22 of 29




estate broker subleasing Plaintiffs NYC apartment under its false representations that it is

engaged in a lawful business, concealing or failing to disclose its failure or refusal to

perform its many legal and ethical obligations as a fiduciary agent (real estate broker,

lawyer and escrow agent) as well as its many conflicts of interest;

          129.   Furthermore, as part of its fraud and deceptive trade practices and despite

its fiduciary duties, Airbnb fraudulently conceals or withholds from its Members and

their landlords, including Plaintiffs, substantial material factual and legal information

regarding OSE’s and New York City’s (unlawful) “law enforcement” practices that create

extraordinary threats of harm and injury when renting out NYC apartments for less than

30 days, including the following;

          a.     That the OSE and NYC claim that under its (baseless) “illegal hotel
          conversion” argument that all “short-term rentals” (i.e. less than 30
          consecutive days) of NYC apartments are unlawful, including all of those
          that Airbnb and its Members complete using its website and real estate
          and legal services; in fact, OSE’s and NYC’s legal arguments lack any legal
          merit but nonetheless succeed because of government corruption at
          multiple levels;

          b.     That – in violation with the State and federal Constitutions, as well
          as the NYC City Charter – the OSE and NYC routinely and deliberately
          employ an illegally constituted police force made up of plainclothes,
          badge-carrying police officers (NYPD), fire officers (FDNY and officers
          from the Department of Buildings (“DOB”), who join forces to enter NYC
          buildings without search warrants or valid consent, requesting or
          demanding entrance to investigate fire or building safety conditions and
          seeking to intimidate, frighten and manipulate the building occupants so
          that they will allow them to (unlawfully) enter the building and
          apartments so that they may question the occupants and take photographs
          related to their occupancies.

          c.     That, during their illegal entries and searches, OSE and NYC
          officers gather written documents, photos and/or statements in order to
          investigate and/or prosecute NYC property owners including Airbnb
          Members and their landlords, including Plaintiffs, without legal basis at
          NYC’s lawless ECB administrative tribunal;

          d.     That, at its ECB, under a line of baseless ECB decisions (rendered

22 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 23 of 29




          by anonymous persons who need not even be lawyers), starting with NYC
          v. Mige,8 the City of New York holds NYC property owners, including
          Airbnb Members and/or their landlords, including Plaintiffs, to be strictly
          or vicariously liable for the actions of the occupants of their property.

          e.     That, in violation with due process and other laws, NYC prohibits
          NYC property owners including Airbnb members and their landlords,
          including Plaintiffs, from contesting the many constitutional defects with
          the unlawful ECB prosecutions to obtain unlawful ECB opinions/decisions
          and impose massive, unlawful fines.

          f.      That, after OSE and NYC obtain these unlawful ECB decisions and
          fines from NYC property owners including Airbnb Members and their
          landlords, including Plaintiffs, they then seek to bootstrap such lawless
          ECB decisions into being treated as conclusive evidence in New York
          Supreme Court against NYC property owners including Airbnb Members
          and their landlords, including Plaintiffs; NYC does this by using doctrines
          of collateral estoppel, res judicata and/or issue preclusion based upon the
          ECB decisions within these Nuisance lawsuits.

          g.     That, Airbnb maintains a secret, unlawful relationship of providing
          cooperation and assistance with OSE and NYC agents and -- without the
          lawful or valid consent or knowledge of Members or their landlords -- and
          frequently, voluntarily produces data about Airbnb Members and their
          landlords upon request despite the lack of any valid search warrant and
          despite Airbnb lacking any valid consent or even probable cause to believe
          these OSE or NYC agents possess any lawful right to demand or use this
          data within their various unlawful administrative and judicial proceedings.

          h.     That, NYC and OSE are able to defend its unpersuasive “illegal
          hotel” conversion theory at its ECB, criminal and Supreme Court only
          because of their undue influence and/or corruption of the prosecuting
          lawyers, OSE officers, Administrative Law Judges at the ECB, State Court
          Judges in State supreme and criminal courts, that NYC and OSE employ
          and/or control in violation with State, NYC and federal laws.

          130.    Since early 2013, Airbnb has been fully aware of the above-described

unlawful and corrupt practices by OSE and NYC within their “illegal hotel” investigations




8
  See NYC v. Mige (ECB Appeal No. 1200383 August 30, 2012) (“The Board notes that as owner of the building,
Respondent is responsible for the violations occurring on its property, notwithstanding that it did not create, have
knowledge of or consent to same. That Respondent immediately corrected the NOVs does not relieve it from
liability thereunder.”).

23 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 24 of 29




and prosecutions.9

          131.   Because the City of New York hold NYC property owners strictly liable for

the rental conduct of their tenants, Airbnb’s fraud upon its own Members inflicts a

direct impact upon the legal rights and obligations of NYC property owners, including

Plaintiffs, requiring them to defend such conduct in court and other tribunals and pay

the fines and penalties for such unlawful rental conduct; Airbnb’s fraud upon its

Members thus constitutes a direct fraud upon their landlords, including Plaintiffs, who

are cited, prosecuted and harmed by its unlawful conduct.

          132.   Airbnb’s unlawful or otherwise unjustified conduct in disregarding its

fiduciary obligations in order to collect illegal real estate commissions from hundreds of

short-term rental transactions involving Plaintiffs’ apartment building has caused the

OSE and NYC to intervene and prosecute Plaintiffs repeatedly in civil and criminal

proceedings and has severely harmed and damaged Plaintiffs here.

          133.   As a direct and proximate result of Airbnb’s deceptive and unlawful

conduct, enterprise, and scheme, the OSE previously raided Plaintiffs’ Subject Building

on four separate occasions between August 28, 2014 and September 22, 2017.

          134.   As a direct and proximate result of Airbnb’s deceptive, fraud and unlawful

conduct, enterprise and scheme, the City of New York has prosecuted and continues to

prosecute Plaintiffs under various criminal and/or civil claims in multiple forums.


9
 As first documented and detailed within a 200 page memorandum of law (with 500+ pages of exhibits) filed on or
about March 20, 2014 in order to support a motion to intervene by Attorney Kent Gubrud (on behalf of Kimberly
Freeman) within the Albany Supreme Court case that Airbnb had earlier filed against the New York Attorney
General (“NYAG” hereinafter). See Airbnb v. NYAG (Albany Supreme Court Index #005593/2013). Attorney Kent
Gubrud documented these unlawful practices and policies again in a similarly sized, comprehensive Motion to
Dismiss with Memorandum, Affirmation and Affidavits and Exhibits (NYSCEF Doc. ##116-19 and ##121-186) filed
within the case of NYC v. City Oases et al in (New York Supreme Court index # 451997/2014) along with three
Motions to Dismiss and other submissions in NYC v. Philip Baldeo et al (New York County Supreme Court Index No.
– court submissions that were disclosed to Airbnb’s lawyers.

24 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 25 of 29




          135.   So far, Airbnb’s deceptive, fraudulent and unlawful conduct has helped to

motivate, create or facilitate ten (10) separate legal prosecutions or adjudications

against or involving Plaintiffs in different New York administrative and judicial

tribunals, including the ECB, Supreme Court, and criminal court as follows:

 #    Type of case       Tribunal         Plainitff(s)           case#        Date filed        Result
 1   ECB pros.       ECB               Philip Baldeo      35096480P +2        08/29/14     $8K fine
 2   ECB pros.       ECB               Philip Baldeo      #35151142L +2       10/15/14     $2400 fine
 3   ECB pros.       ECB               156 W. 15th St.    #35220647N +2       03/07/17     $57,000 fine
 4   ECB pros.       ECB               156 W. 15th St.    #35292709M          09/22/17     $20,200
 5   ECB Appeal      ECB appeal part   156 W. 15th St.    #35220647N +2       06/08/18     affirmed
 6   ECB Appeal      ECB appeal part   156 W. 15th St.    #35292709M          06/11/18     affirmed
 7   Article 78      NY Cty Sup Ct     156 W. 15th St.    Index 153126/2019   03/25/19     pending
 8   Nuisance        NY Cty Sup Ct     all 3 Plaintiffs   Index 450126/2018   01/22/18     pending
 9   Judg enforce    NY Cty Sup Ct     156 W. 15th St.    Index #450192       02/19/19     on hold pending
10   criminal case   NYC Criminal ct   156 W. 15th St.    4434646926 +9       09/22/17     3 dismiss; mot
                                                                                           dismiss pend

          136.   As a proximate and direct cause of Airbnb’s unlawful conduct, the City of

New York has imposed and recorded a lis pendens upon the Subject Building during the

Supreme Court litigation that prevents Plaintiffs from selling, mortgaging or renting

such property to others, causing substantial financial losses and damages.

          137.   Having to defend against all of the substantial, above-described litigation

caused by Airbnb’s unlawful rental conduct, rather than risk further civil and/or

criminal prosecutions from further Airbnb rental conduct, Plaintiffs have elected to keep

the Subject Building vacant, at least to the conclusion of the above litigation, causing

Plaintiffs to lose substantial rental income.

          138.   Further, because of Airbnb’s above described rental conduct here, the

mortgage holder on the Subject Building dramatically increased the interest rate and

threatened to foreclose such mortgage because it considered OSE’s and NYC’s lawsuit in

New York County Supreme Court to be tantamount to a “default” under such mortgage


25 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 26 of 29




agreement; such dramatic increase of this interest amount as well as the threat of

foreclosure compelled Plaintiffs to pay off such mortgage by using other assets, causing

significant costs and damages.

                                   First Cause of Action
                                 Negligence (Common law)


          139.   Plaintiffs reallege all of the facts alleged above in paragraphs 1 to 138.

          140. Because of the Defendant Airbnb unlawful rental conduct, it was

foreseeable that the OSE and NYC would and did prosecute and convict Plaintiffs for

Defendants in renting out the Subject building on multiple occasions (for less than

thirty days);

          141.   Nonetheless, Airbnb negligently engaged in such rental conduct again and

again, which was a proximate cause or contribution to Plaintiffs’ foreseeable injuries

described herein.

                               Second Cause of Action
                     (Deceptive Trade Practices Act GBL §349 and
                         NYC Administrative Code § 20-700.)

          142.   Plaintiffs reassert all of the allegations above within paragraphs 1 through

137 as if fully set forth herein.

          143.   Plaintiff-landlords qualify as “consumers,” as defined by and described

within GBL § 349.

          144.   As part of its deliberate design to evade its legal obligations as a de facto

real estate broker, lawyer and escrow agent, Defendant Airbnb -- while in fact acting

unlawfully as an unlicensed real estate broker, escrow agent and lawyer and “party” to

the unlawful legal agreements that it had drafted and required of its Members in order

to collect unlawful real estate commissions -- has negligently made numerous false,

26 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 27 of 29




misleading and deceptive statements and/or omissions of material facts with regards to

its legal status with regards to its unlawful rental of apartments within the Subject

Building, including, but not limited to, its denial of agency status and thus its fiduciary

obligations.

          145.   As part of Airbnb’s deceptive and unlawful business operations, Airbnb

subleased Plaintiffs’ apartments on hundreds of occasions using its unlawful brokerage

and legal services;

          146.   Defendants’ deceptive and unlawful business actions caused Plaintiffs

substantial damages and injury.

                                   Third Cause of Action
                                          (Fraud)

          147.   Plaintiffs incorporate by reference and re-allege each and every allegation

set forth above in paragraphs 1-142 as though fully set forth herein.

          148.   As an integral part of Airbnb’s fraudulent business operations, on

hundreds of separate occasions, Airbnb and its Members leased and subleased Plaintiffs

apartments under false pretenses and without their knowledge or consent using

Airbnb’s unlawful brokerage and legal services, permitting Airbnb to collect unlawful

real estate fees and/or commissions from all of its Members.

          149.   Plaintiffs justifiably relied upon Airbnb’s false representations, including

omissions of material facts, when leasing its apartment units to tenants who failed to

disclose and affirmatively concealed that they were actually Airbnb Hosts who planned

to use such apartments for Airbnb rentals.

          150.   Despite the fact that Airbnb was specifically aware that the Subject

Building had been raided by OSE and NYC on one or more prior occasions as a direct


27 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 28 of 29




consequence from its own short term rentals, Airbnb made no effort to notify, inform or

obtain the consent of its Members’ landlords -- i.e. Plaintiffs-- before it subleased their

apartments without a broker’s license in order to unlawfully collect real estate

commissions.

          151.   As a proximate cause of Defendants’ fraudulent and deceptive conduct in

violation of common law as well as GBL § 349 and NYC Administrative Code § 20-700,

Plaintiffs were damaged by, inter alia, the imposition of numerous fines and penalties,

NYC’s lis pendens that prevented Plaintiffs from encumbering and/or transferring such

building, the cost of legal services needed to contest or challenge the multiple criminal

and civil prosecutions at the ECB, Supreme Court and in criminal court, Plaintiff Philip

Baldeo’s diminished reputation, mental anguish, pain and suffering and the tarnishing

of his business reputation.

          152.   Plaintiffs are therefore entitled to recover such damages from Airbnb and

the other Defendants due to their unlawful conduct, as well as being entitled to obtain

injunctive relief, attorney fees, costs, and litigation expenses.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs pray for relief pursuant to each and every cause of

action set forth in this Complaint as follows:

      a. For an award of actual, statutory, and common law damages
          to be determined at trial;
      b. Punitive damages;
      c. Pre- and post-judgment interest;
      d. Attorney’s fees, expenses, and court costs; and
      e. Such other and further relief that this Court deems just and proper.

                                         JURY DEMAND

      Plaintiffs respectfully demand a trial by jury on all issues so triable.


28 | P a g e
           Case 1:20-cv-07771-PGG Document 1 Filed 09/21/20 Page 29 of 29




      Dated: New York, New York
      September 21, 2020               Law Office of Kent Gubrud, P.C.


                                       ____________________
                                       By: Kent L. Gubrud, Esq.
                                       42 Broadway Suite 12-125,
                                       NY, NY 10004
                                       Phone: (212) 968-8818
                                       Email: law@depose.net




29 | P a g e
